DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.
 Response to Amendment
The present office action is made in response to the amendment filed by applicant on 9/3/2021. It is noted that in the amendment, applicant has made changes to the claims. There is not any change to the drawings and the specification being provided in the mentioned amendment.
Regarding to the claims, applicant has amended claims 1 and 3 and canceled claim 2. There is not any claim being added into the application. As amended, the pending claims are claims 1 and 3-20 in which claims 1 and 3-16 are examined in the present office action and claims 17-20 have been withdrawn from further consideration as being directed to a non-elected invention. Applicant should note that the non-elected claims 17-20 will be rejoined if the linking claim 1 is later found as an allowable claim.
Response to Arguments
The amendments to the claims as provided in the amendment of 9/3/2021 and applicant's arguments provided in the mentioned amendment, pages 6-7, have been fully considered and yielded the following conclusions.
A) Regarding to the claim interpretation as set forth in the office action of 5/3/2021, the amendments to the claims as provided in the amendment of 9/3/2021, and applicant’s arguments as provided in the mentioned amendment, page 6, have been fully considered and found persuasive. Thus, the claim interpretation to the claims set forth in the mentioned office action is now withdrawn.
However, the amendments to the claim 1 raise new problem(s) of 35 U.S.C. 112 as set forth in the present office action.
B) Regarding to the rejection of claims 1-7 and 10-13 under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al (US Publication No. 2012/0099201); the rejection of claims 8-9 under 35 U.S.C. 103 as being unpatentable over Chan et al in view of Minamisawa et al (US Publication No. 2011/0262122); and the rejection of claims 14-16 under 35 U.S.C. 103 as being unpatentable over Chan et al in view of Tseng et al (US Patent No. 8,218,062) as set forth in the office action of 5/3/2021, the amendments to the claims as provided in the amendment of 9/3/2021, and applicant’s arguments as provided in the mentioned amendment, pages 6-7, have been fully considered and found persuasive. Thus, the rejections of claims 1 and 3-16 over the mentioned prior arts set forth in the mentioned office action are now withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
The structure of the resilient element as recited in the features thereof “a resilient element, comprising: …the inner resilient element” (lines 12-37) is unclear due to the improper/unclear use of comma, semicolons and the terms “and”. 
Should “the holder; and” appeared on line 15 be changed to --the holder;--; and “different directions;” appeared on line 28 be changed to --different directions; and--?
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,    as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
In particular, the claim is rejected because the disclosure, as originally filed, does not provide support for a driving assembly with features thereof “a first driving assembly … the movable portion” as recited in the claim on lines 7-11.
Applicant is respectfully invited to review the specification, in particular paragraphs [0031]-[0037] and shown in fig. 1. As disclosed in the mentioned paragraphs and shown in fig. 1, the driving mechanism (1) comprises a fixed portion (10) and a movable portion (18), and a driving assembly for driving the movable portion (10) relative to the fixed portion (18) in a direction perpendicular to the optical axis of an optical element (3) being supported by the movable portion.
As described in paragraph [0037], lines 3-5 of the paragraph, the driving assembly for driving the movable portion (10) relative to the fixed portion (18) is composed driving coils (162, 164) and magnetic members (32). The driving coils (162, 164) are formed on a coil substrate (16) which is in turn positioned on a circuit board (14) wherein the circuit board (14) is positioned on the base (10) of the fixed portion, see paragraph [0031]. The magnet members (32) are formed on the frame (20) of the movable portion (18), see paragraphs [0033]-[0035]. 
As a result of such teachings, the disclosure, as originally filed, does not provide support for a driving assembly with features thereof “a first driving assembly … the movable portion” as recited in the claim on lines 7-11.

9.	Claims 1 and 3-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In particular, the claim is rejected because the disclosure does not provide support for a driving assembly with features thereof “a first driving assembly … the movable portion” as recited in the claim on lines 7-11.
Applicant is respectfully invited to review the specification, in particular paragraphs [0031]-[0037] and shown in fig. 1. As disclosed in the mentioned paragraphs and shown in fig. 1, the driving mechanism (1) comprises a fixed portion (10) and a movable portion (18), and a driving assembly for driving the movable portion (10) relative to the fixed portion (18) in a direction perpendicular to the optical axis of an optical element (3) being supported by the movable portion.
As described in paragraph [0037], lines 3-5 of the paragraph, the driving assembly for driving the movable portion (10) relative to the fixed portion (18) is composed driving coils (162, 164) and magnetic members (32). The driving coils (162, 164) are formed on a coil substrate (16) which is in turn positioned on a circuit board (14) wherein the circuit board (14) 
As a result of such teachings, the disclosure does not provide support for a driving assembly with features thereof “a first driving assembly … the movable portion” as recited in the claim on lines 7-11.
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the features thereof “the outer resilient element … the second end” (lines 1-5). It is unclear about the structure of the outer resilient element as recited in the mentioned features and in its base claim 1 with the features thereof “an outer resilient element 
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
Conclusion
12.	The US Publication Nos. 2019/0041602 and 2018/0252893 each is cited as of interest in that each discloses an optical device having a fixed portion, a movable portion and a driving mechanism for driving the movable portion relative to the fixed portion wherein the driving mechanism comprises resilient element for connection the movable portion to the fixed portion.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/THONG Q NGUYEN/Primary Examiner, Art Unit 2872